          Case 21-32291 Document 6-1 Filed in TXSB on 07/08/21 Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                    §
 In re:                                             §   Chapter 11
                                                    §
 NB VUE MAC DST,                                    §   Case No. 21-32291
                                                    §
                         Debtor.                    §
                                                    §


                    ORDER GRANTING COMPLEX CASE TREATMENT
                                 (Docket No. ___)

       This case was filed on July 6, 2021. A Notice of Designation as Complex Chapter 11
Bankruptcy Case was filed. Based on its review of the initial pleadings, the Court concludes that
the complex case designation is appropriate. Accordingly, the Court orders:

       1.    The Procedures for Complex Cases in the Southern District of Texas apply to this
case. The procedures are posted on the Court’s website. Compliance with the procedures is
required.

        2.      The Debtor must give notice of this Order to all parties in interest within seven
days. If a party-in-interest objects to the provisions of this Order, that party may file an appropriate
motion within 14 days after service of the Order.

       3.      The Bankruptcy Local Rules apply to this case, subject to the following
modifications:

             a. Bankruptcy Local Rule 1001-1(b) does not apply.

             b. Local District Court Civil Rule 83.1 applies.

             c. Appendix A to the Local Rules of the District Court applies.

             d. If a conflict exists between the Bankruptcy Local Rules and the Procedures for
                Complex Cases in the Southern District of Texas, the Procedures for Complex
                Cases in the Southern District of Texas govern.


                                                            ___________________________
                                                            United States Bankruptcy Judge




4817-2685-6177v.1
